Webb, Judge.
The jury in this suit on account returned a verdict in defendant’s favor. One of its witnesses testified that all invoices and credits on the account were entered on the ledger cards put in evidence, yet there was a series of checks of a substantial amount for which there was no credit to the defendant’s account. We are not prepared to say, under confusing and uncertain evidence as to the identity of the account debtor and the amount of the debt, if any, that a different verdict was demanded. Accordingly the judgment is affirmed.

Judgment affirmed.


Quillian, P. J., and McMurray, J., concur.

Hatcher, Meyerson & Irvin, Henry M. Hatcher, Jr., Thomas E. Lawrence, for appellant.
Driebe & Lawson, Charles J. Driebe, William E. Shannon, for appellee.